EXHIBIT 10.3

[COPY]

THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE OR OTHER COUNTRY AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED UNLESS THIS SECURITY OR SUCH SECURITIES HAVE BEEN REGISTERED UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR UNLESS AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS IS AVAILABLE.

THIS SECURITY MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OF OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11
HEREOF.

LAZARD FUNDING LIMITED LLC

Amended and Restated Subordinated Convertible Promissory Note

Due September 30, 2016

 

$150,000,000.00   

New York, New York

  

As of May 15, 2006

FOR VALUE RECEIVED, the undersigned, Lazard Funding Limited LLC, a Delaware
limited liability company (together with its successors, the “Company”), hereby
promises to pay to the order of Banca Intesa S.p.A., a Società per Azioni
organized under the laws of the Republic of Italy (together with its successors
and permitted assigns, the “Holder”), the principal sum of $150,000,000.00
together with interest from the date hereof on the unpaid balance thereof. The
Company shall pay interest at the rate set forth in Section 2: (i) annually in
arrears on March 26 of each year following the date of issuance of this Note
(each date of payment being an “Interest Payment Date”), (ii) upon conversion in
accordance with Section 7 hereof, and (iii) on the date on which the principal
amount hereof shall be due to the extent then accrued and unpaid. The principal
amount of this Note and accrued and unpaid interest thereon shall be payable in
full on September 30, 2016 (such date or any earlier date upon which the
outstanding amount hereunder is due pursuant to Section 5 below, the “Maturity
Date”). Payments of both principal and interest are to be made in accordance
with Section 3 below. As used herein, the term “Note” includes this Note and any
Note issued in exchange herefor or in replacement hereof.

This Note has been unconditionally guaranteed by Lazard Group LLC (“Lazard” or
the “Guarantor”) pursuant to the Guaranty.

Section 1 . Certain Definitions.

(a) The following terms, as used herein, have the following meanings:



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in either New York
City, New York, United States of America or Milan, Italy.

“Change of Control” means:

(i) the consummation of any transaction or series of transactions the result of
which is the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 40% of either (A) the then-outstanding shares of Lazard Ltd Stock (the
“Outstanding Lazard Ltd Stock”) or (B) the combined voting power of the
then-outstanding voting securities of Lazard Ltd entitled to vote generally in
the election of directors (the “Outstanding Lazard Ltd Voting Securities”), in
each case, assuming the full exchange of the Class II Interests of LAZ-MD
Holdings LLC for shares of Lazard Ltd Stock; provided, however, that, for
purposes of this clause (i), the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by Lazard Ltd or any of its controlled
affiliates or by LAZ-MD Holdings LLC, a Delaware limited liability company,
(2) any acquisition, through any form of transaction (including any Business
Combination), by any group of executive officers or managing directors of Lazard
or any of its Subsidiaries (“Lazard Partners”) who were serving in such capacity
during the first to occur of the announcement of or the entry into the
definitive agreement providing for such acquisition(any such acquisition, a
“Management Buyout”), or (3) any acquisition pursuant to a transaction which
complies with the proviso to clause (iii) of this definition;

(ii) failure of Continuing Directors to constitute a majority of the board of
directors of Lazard Ltd; or

(iii) the consummation of any reorganization, merger, amalgamation, statutory
share exchange or consolidation or similar corporate transaction involving
Lazard Ltd or a sale or other disposition of all or substantially all of the
assets of Lazard Ltd or the acquisition of all or substantially all of the
assets or capital stock of another person by Lazard Ltd (a “Business
Combination”); provided, however, that the following shall not constitute a
Change of Control: (A) any Business Combination pursuant to which all or
substantially all of the beneficial owners, respectively, of the Outstanding
Lazard Ltd Common Stock and Outstanding Lazard Ltd Voting Securities immediately
prior to the consummation of such Business Combination (assuming the full
exchange of the Class II Interests of LAZ-MD Holdings LLC for shares of Lazard
Ltd Stock) will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation or other
entity resulting from such Business Combination (including, without limitation,
a corporation which

 

-2-



--------------------------------------------------------------------------------

as a result of such transaction owns Lazard Ltd or all or substantially all of
Lazard Ltd’s assets either directly or through one or more Subsidiaries) (the
“Continuing Company”) immediately after the consummation of such Business
Combination and in any event in substantially the same proportions as their
ownership, immediately prior to the consummation of such Business Combination,
of the Outstanding Lazard Ltd Common Stock and Outstanding Lazard Ltd Voting
Securities (assuming the full exchange of the Class II Interests of LAZ-MD
Holdings LLC for shares of Lazard Ltd Stock), as the case may be, or (B) any
Management Buyout.

“Continuing Directors” means the directors constituting Lazard Ltd’s board of
directors at the date of this Note, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of
Lazard Ltd is recommended or approved by at least a majority of the then
Continuing Directors.

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligation of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Guaranty” means that certain Amended and Restated Guaranty by Lazard in favor
of the Holder, dated as of the date hereof, as from time to time amended or
modified in accordance with its terms.

“Lazard Ltd” means Lazard Ltd, a Bermuda exempted limited company.

“Lazard Ltd Stock” means Class A Common Stock, par value $.01 per share, of
Lazard Ltd.

 

-3-



--------------------------------------------------------------------------------

“Lazard Operating Agreement” means the Operating Agreement of Lazard, dated as
of May 10, 2005, as amended as of December 19, 2005, and as such may be further
amended or supplemented from time to time.

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

“Senior Debt” means all Debt of the Company other than the Debt hereunder,
whether outstanding on the date of this Note or thereafter created, incurred or
assumed; provided, however, that the term “Senior Debt” shall not include
(A) any Debt or obligation owed to a Subsidiary, (B) any Debt or obligation
which by the express terms of the instrument creating or evidencing the same is
not superior in right of payment to the Debt outstanding hereunder, (C) any Debt
or obligation which is subordinate in right of payment in any respect to any
other Debt or obligation, unless such Debt or obligation by the express terms of
the instrument creating or evidencing the same is senior to this Note and
subordinated to another Debt or obligation, (D) for the avoidance of doubt, any
Debt or obligation constituting a trade account payable, other account payable
or similar liability, or (E) amendments, renewals, extensions, modifications and
refundings of any such Debt or obligation referred to in clauses (A) through
(D) hereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A. (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other Subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity, or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or such other legal entity or (2) control of such corporation or
other legal entity.

(b) As used in this Note, the expressions “pay in full”, “paid in full” or
“payment in full” means, with respect to any indebtedness, the final and
indefeasible payment in full in cash of all such indebtedness in accordance with
its terms.

(c) “control”, used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Termination Agreement” means the Termination Agreement, dated as of March 31,
2006, by and among Lazard, the Holder and Lazard & Co. S.r.l.

 

-4-



--------------------------------------------------------------------------------

Section 2 . Payment of Interest.

(a) Interest on the unpaid balance of the principal amount of this Note will
accrue annually at a rate per annum equal to 3.25%. Interest will be calculated
on the basis of a 360-day year of twelve 30-day months starting from March 26,
2006; provided, however, that from and after the date on which an Event of
Default occurs, and until such Event of Default is either cured or waived,
interest shall accrue at a rate 3.00% per annum above the rate otherwise
applicable (the “Higher Interest Rate”). Interest shall be payable, in arrears,
(1) on each Interest Payment Date as set forth in the first paragraph of this
Note, (2) upon conversion pursuant to Section 7 hereof, and (3) on the Maturity
Date.

(b) The Company shall, upon no less than 5 Business Days’ notice to the Holder,
have the option to defer payment of any interest due hereunder until the date
that is 60 days after (i) the Interest Payment Date or (ii) any other date on
which payment of interest would otherwise be due (each such date, a “Deferred
Interest Payment Date”). The amount of interest so deferred (the “Deferred
Interest”) shall accrue interest at the Higher Interest Rate, payable with the
Deferred Interest on such Deferred Interest Payment Date.

Section 3 . Method of Payment.

(a) Notwithstanding anything to the contrary set forth herein, unless and until
this Note is converted in full in accordance with Section 7 hereof, (i) payment
of amounts due and payable hereunder, including amounts due and payable on the
Maturity Date or in connection with prepayment under Section 3 hereof, shall be
made in United States Dollars by wire transfer of immediately available funds to
such bank account as the Holder may from time to time designate in writing and
(ii) any payment, whether of interest, principal, or otherwise, due hereunder on
a date which is not a Business Day shall be due and payable on the immediately
following Business Day.

(b) Taxes. Amounts due under this Note shall be paid free and clear of all
United States federal, state or local taxes, assessments or governmental charges
payable by deduction or withholding from payment of principal of or interest on
this Note, except for any tax, assessment or governmental charge that would not
have been imposed but for (i) the existence of any present or former connection
between the Holder and the United States including, without limitation, the
Holder being or having been a citizen or resident or treated as a resident
thereof, or being or having been engaged in trade or business or present therein
or having or having had a permanent establishment therein, (ii) the Holder’s
failure to comply with any certification, identification or other reporting
requirements concerning the Holder’s nationality, residence, identity or
connection with the United States, if compliance is required as a precondition
to exemption from such tax, assessment or other governmental charge, or (iii) a
failure by the Holder to provide the form specified in Section 3(c) of this Note
in the manner specified therein or a failure of the form provided by the Holder
pursuant to Section 3(c) of this Note to be accurate and effective.

 

-5-



--------------------------------------------------------------------------------

(c) Tax Forms. The Holder shall deliver to the Company prior to the first
payment of interest on or principal of this Note an appropriate U.S. Internal
Revenue Service Form W-8 (or the appropriate successor form), duly executed and
completed in a manner acceptable to the Company, certifying that the Holder is a
foreign person for United States federal income tax purposes.

(d) Prepayment Option Upon Change in Tax Law. In the event that, on or after the
date hereof any action is taken by any governmental agency or regulatory
authority, or any statutory or regulatory amendment or change is enacted,
promulgated or issued, or any interpretation or pronouncement is issued or
adopted or any ruling is promulgated in any jurisdiction (collectively, a
“Change in Tax Law”), the effect of which Change in Tax Law is to render this
Note subject to any taxes, assessments or other governmental charges, other than
any tax, assessment or governmental charge that would not have been imposed but
for the existence of a condition set forth in clause (i), (ii) or (iii) of
Section 3(b) hereof, the Company may, in its discretion, if this Note shall not
have been previously converted in accordance with Section 7, prepay no later
than 45 days after the Company shall have received notice of such Change in Tax
Law the principal amount then outstanding hereunder, plus accrued and unpaid
interest thereon through the date of prepayment, in accordance with
Section 3(a), without penalty or premium.

Section 4 . Events of Default. If any of the following events (“Events of
Default”) occurs:

(a) the Company fails to pay any amount due under this Note when the same
becomes due and payable under the terms of this Note, and such failure continues
for 30 days after notice thereof by the Holder to the Company; provided,
however, that this Section 4(a) shall not apply to Deferred Interest;

(b) the Company fails to pay any Deferred Interest under this Note when the same
becomes due and payable on the applicable Deferred Interest Payment Date;

(c) the Company shall have materially breached its covenants contained in this
Note, and the Company shall not have cured such breach by the date 30 days after
notice thereof by the Holder to the Company; provided that the Higher Interest
Rate shall apply during the 30-day grace period referred to in this
Section 4(c);

(d) the Guarantor shall have materially breached its covenants to the Holder set
forth in Section 7 of the Guaranty, and the Guarantor shall not have cured such
breach by the date 30 days after notice thereof by the Holder to the Guarantor;
provided that the Higher Interest Rate shall apply during the 30-day grace
period referred to in this Section 4(d);

(e) the Company shall be in default beyond any applicable grace or notice period
in the payment of Debt for money borrowed in an amount in excess of $50,000,000,

 

-6-



--------------------------------------------------------------------------------

and (i) the holders of such Debt shall have demanded accelerated repayment
thereof, or (ii) the final maturity of such Debt shall have occurred;

(f) the Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition in bankruptcy, or is adjudicated as bankrupt or insolvent, or files any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation in the United States, or files any
answer admitting or failing to deny the material allegations of a petition filed
against the Company for any such relief, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or liquidator of the Company or of
all or any substantial part of the properties of the Company, or the Company or
its directors or majority stockholders take any action for the purpose of
effecting any of the foregoing; or

(g) if, within 60 days after the commencement of any proceeding against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, in the United States, such proceeding has not been dismissed
or if, within 60 days after the appointment, without the consent or acquiescence
of the Company, of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment has
not been vacated;

then, and in any such event, the Holder at its option may proceed to protect and
enforce its rights in the manner set forth in Section 5 below.

Section 5 . Remedies on Default, etc. If an Event of Default has occurred and is
continuing, the Holder may (a) elect, by written notice to the Company, to
declare the entire amount outstanding hereunder to be due and payable in full,
whereupon the entire such amount shall be and become due and payable in full,
provided, however, that no such notice shall be required in the event of
occurrence of one of the events specified in clauses (f) or (g) of Section 4 and
if any such event shall occur, this Note and all amounts outstanding hereunder
shall immediately and automatically be and become due and payable in full
without notice or declaration of any kind, and/or (b) proceed to protect and
enforce its rights by a suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any agreement contained in
this Note, or for an injunction against a violation of any of the terms hereof
or in aid of the exercise of any right, power or remedy granted hereby or by
law, equity, statute or otherwise. No course of dealing and no delay on the part
of the Holder in exercising any right, power or remedy will operate as a waiver
thereof or otherwise prejudice the Holder’s rights, powers or remedies. No
right, power or remedy conferred hereby is exclusive of any other right, power
or remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.

Section 6 . Ranking and Priority of Note.

 

-7-



--------------------------------------------------------------------------------

(a) Subordination. The Company, for itself, its successors and assigns,
covenants and agrees, and the Holder, by its acceptance of this Note likewise
covenants and agrees, that anything herein or in the Termination Agreement or
any related agreement or instrument to the contrary notwithstanding, the
indebtedness evidenced by or arising on account of this Note (or any renewal or
extension thereof), including, without limitation, principal and interest, is
and shall be subordinate and subject in right of payment to the prior payment in
full of all Senior Debt of the Company, whether outstanding on the date hereof
or incurred hereafter, to the extent and in the manner set forth herein.

(b) Extent of Subordination. If any payment default has occurred and is
continuing on any Senior Debt, or a non-payment default has occurred and is
continuing on the Senior Debt and the Holder has received notice of such
non-payment default, then the Company shall not make any direct or indirect
payment or distribution of any kind or character, whether in cash, property or
securities, to, or for the benefit of, the Holder pursuant to or in respect of
this Note (whether for principal or interest or otherwise), and whether before,
after or in connection with any dissolution, winding up, liquidation or
reorganization or receivership proceeding or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of the
Company). Notwithstanding the preceding sentence, if the Senior Debt has been
paid in full or the relevant default has been cured or waived, the Company shall
make payments in accordance with this Note.

(c) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, any distribution to which the Holder is entitled shall be
paid directly to the holders of Senior Debt to the extent necessary to make
payment in full of all Senior Debt remaining unpaid after giving effect to all
other distributions to or for the benefit of the holders of Senior Debt.

(d) Priority in Bankruptcy. For avoidance of doubt, in the event of any
liquidation, dissolution, reorganization or winding up of the Company, the Debt
outstanding hereunder is senior and prior in right of payment to all limited
liability company interests in the Company.

(e) Application of Distributions. If any distribution, payment or deposit to
redeem, defease or acquire the Debt outstanding hereunder shall have been
received by the Holder at a time when such distribution was prohibited by the
provisions of this Section 6, then, unless such distribution is no longer
prohibited by this Section 6, such distribution shall be received and applied by
the Holder for the benefit of the holders of Senior Debt, and shall be paid or
delivered by the Holder to the holders of Senior Debt for application to the
payment of all Senior Debt in compliance with applicable law.

(f) Subrogation Rights. The Holder shall not have any subrogation or other
rights of recourse to any security in respect of any Senior Debt until such time
as all Senior Debt shall have been paid in full. Upon the payment in full of all
Senior Debt and to the extent permitted by applicable law, the Holder shall be
subrogated to the rights of the

 

-8-



--------------------------------------------------------------------------------

holders of Senior Debt to receive distributions applicable to Senior Debt until
all amounts owing in respect of the Debt outstanding hereunder shall be so paid.
No distributions to the holders of Senior Debt which otherwise would have been
made to the Holder shall, as between the Company and the Holder, be deemed to be
payment by the Company to or on account of Senior Debt. If any distribution to
which the Holder would otherwise have been entitled shall have been applied
pursuant to the provisions of this Section 6 to the payment of Senior Debt, then
the Holder shall be entitled to receive from the holders of such Senior Debt any
distributions received by such holders of Senior Debt in excess of the amount
sufficient to pay all amounts payable on such Senior Debt to the extent provided
herein and under applicable law.

(g) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or a certificate of
the liquidating trustee or agent or other Person making any distribution for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of Senior Debt and other Debt of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Section 6.

(h) Ratable Distributions. Any distribution otherwise payable to the Holder made
to holders of Senior Debt pursuant to this Section 6 shall be made to such
holders of Senior Debt ratably according to the respective amount of Senior Debt
held by each, taking into account any priorities which may be established among
the holders of such Senior Debt pursuant to applicable law.

(i) Obligations Not Impaired. Nothing contained in this Note is intended to or
will impair as between the Company, its creditors, and the Holder, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holder as and when amounts become due and payable in accordance with the terms
of this Note or affect the relative rights of the Holder and the creditors of
the Company.

(j) Further Actions. The Holder, by its acceptance hereof, agrees to take such
further action as may be reasonably requested by the Company in order to
effectuate the subordination as provided herein.

Section 7 . Conversion.

(a) Conversion Right. Subject to and upon compliance with the terms and
conditions of this Section 7, the Holder shall be entitled to convert (such
entitlement, the “Conversion Right”) this Note, in whole or in part (in
increments of principal amount of $10,000,000) (or, if less than $10,000,000 of
principal shall be then outstanding, the entire remaining amount), at the times
and in the amounts provided in Section 7(c)(ii), into fully paid and
non-assessable shares of Lazard Ltd Stock at a conversion rate equal to 175,438
shares of Lazard Ltd Stock for each $10,000,000 of principal under this Note
(such rate, as it may be adjusted pursuant to Section 7(g), the “Conversion
Rate”) being converted in

 

-9-



--------------------------------------------------------------------------------

accordance with this Section 7. Upon any conversion of this Note, whether in
whole or in part, in accordance with this Section 7, the Holder shall be
entitled, in addition to any Lazard Ltd Stock otherwise deliverable to such
Holder, to receive from the Company any accrued but unpaid interest on the
applicable portion of this Note being so converted in cash in accordance with
Section 2(a).

(b) The Holder is not entitled to any rights of a holder of Lazard Ltd Stock
with respect to this Note until the Holder has converted any part of this Note
for Lazard Ltd Stock and, in such case, only to the extent that this Note shall
have been converted for Lazard Ltd Stock pursuant to this Section 7. The Company
may satisfy its obligation to deliver shares of Lazard Ltd Stock to the Holder
upon conversion of this Note in accordance with this Section 7 through direct
issuance of fully paid and non-assessable shares of Lazard Ltd Stock by Lazard
Ltd, the delivery of fully paid and non-assessable shares of Lazard Ltd Stock
from an affiliate of Lazard Ltd or a combination thereof.

(c) Conversion Procedures.

(i) The conversion of this Note under this Section 7 shall be effected in
accordance with this Section 7(c). Provisions that apply to the conversion of
the entire principal amount of this Note shall also apply to an exchange of a
portion of the principal amount of this Note.

(ii) This Note shall only become convertible at the times, and in the amounts,
set forth in this Section 7(c)(ii): (A) on and after July 1, 2008 (or, if such
date is not a Business Day, on the next Business Day after such date), an
aggregate amount of principal under this Note equal to one-third of the
principal amount of this Note outstanding as of such date (such amount of
principal, the “Applicable Amount”) shall become convertible (subject to
reduction pursuant to clause (E) below); (B) on and after July 1, 2009 (or, if
such date is not a Business Day, on the next Business Day after such date), an
additional aggregate amount of principal under this Note equal to the Applicable
Amount (or, if less, the remaining outstanding principal under this Note) shall
become convertible (subject to reduction pursuant to clause (E) below); (C) on
and after July 1, 2010 (or, if such date is not a Business Day, on the next
Business Day after such date), the remaining outstanding principal under this
Note shall become convertible (subject to reduction pursuant to clause
(E) below); (D) upon any Change of Control, the entire principal amount of the
Note outstanding on such date shall become convertible; and (E) in the event
that the Holder shall elect to participate in any Partner Interest Offering (as
defined in the Registration Rights Agreement) pursuant to and in accordance with
the Registration Rights Agreement, the aggregate amount of principal that shall
be convertible hereunder into the number of shares of Lazard Ltd Stock that the
Holder shall elect to register in such Partner Interest Offering (subject to the
Pro Rata Cap (as defined in the Registration Rights Agreement)) shall become
convertible (provided that the aggregate amount of principal of the Note that
shall become convertible pursuant to this clause (E) shall be deducted from, and
shall reduce, any and

 

-10-



--------------------------------------------------------------------------------

all amounts of principal under this Note that would otherwise become
convertible, first, under clause (A) above, and, second, under clause (B) above,
and, third, under clause (C) above); in the case of each of clauses (A), (B),
(C), (D) and (E) of this Section 7(c)(ii), in accordance with and subject to the
terms and conditions of this Section 7.

(iii) (A) In the event that the Holder desires to exercise its Conversion Right
pursuant to Sections 7(c)(ii)(A) – (C) , the Holder must notify the Company in
writing of its election to exercise its Conversion Right no later than 30 days,
and no sooner than 60 days, prior to the date (which shall be a Business Day) on
which the Holder desires for the conversion to become effective (such date, the
“Conversion Date”), provided that in the event that Lazard Ltd shall give notice
of a Piggy-back Registration (as defined in the Registration Rights Agreement),
the Holder shall be entitled to notify the Company in writing of its election to
exercise its Conversion Right in order to participate in such Piggy-back
Registration with respect to the shares of Lazard Ltd Stock issuable upon such
conversion, which notice shall be delivered on the same day as its notice to
Lazard Ltd of the Holder’s election to participate in the applicable Piggy-back
Registration pursuant to the Registration Rights Agreement, in each case on the
terms and subject to the conditions set forth in the Registration Rights
Agreement, with such conversion to be effective on the 10th day after the date
on which the Holder’s election to exercise its Conversion Right pursuant to this
proviso is given (or, if such day is not a Business Day, the first Business Day
immediately following such day). Such written notice shall be irrevocable unless
otherwise agreed by the Company in writing and shall certify as to the Holder’s
desire to exercise its Conversion Right, the aggregate principal amount of the
Note that the Holder desires to convert in accordance with this Section 7 and
the desired Conversion Date and shall be executed by an executive officer of the
Holder.

(B) In addition to the provisions of clause (A) above, in the event the Holder
desires to exercise its Conversion Right pursuant to Section 7(c)(ii)(D), the
Holder must notify the Company in writing of its election to exercise its
Conversion Right no later than 30 days prior to the Change of Control, provided
that notice of such Change of Control shall have been given to the Holder by the
Company at least 45 days prior to such Change of Control. In the event notice of
a Change of Control is given to Holder less than 45 days prior to, or is given
after, such Change of Control, Holder shall have 15 days from the giving of such
notice to notify the Company in writing of its election to exercise its
Conversion Right and the desired Conversion Date (which date shall be a Business
Day and shall be no sooner than the later of the Change of Control and 30 days
after such notice and no later than the later of the Change of Control and 90
days after such notice). Such written notice shall be irrevocable unless
otherwise agreed by the Company in writing and shall certify as to the Holder’s
desire to exercise its Conversion Right and the desired Conversion Date and
shall be executed by an executive officer of the Holder. For the avoidance of
doubt, any conversion pursuant to Section 7(c)(ii)(D) shall be conditioned upon
the

 

-11-



--------------------------------------------------------------------------------

Change of Control actually occurring, and any notice delivered pursuant to this
clause (iii) shall be cancelled and null and void in the event that the
applicable Change of Control shall not occur.

(C) In the event the Holder desires to exercise its Conversion Right pursuant to
Section 7(c)(ii)(E), the Holder must notify the Company in writing of its
election to exercise its Conversion Right on the same date that it notifies
Lazard Ltd of its election to participate in such Partner Interest Offering in
accordance with the Registration Rights Agreement. Such written notice shall be
irrevocable unless otherwise agreed by the Company in writing and shall certify
as to the Holder’s desire to exercise its Conversion Right and shall be executed
by an executive officer of the Holder. For the avoidance of doubt, any
conversion pursuant to Section 7(c)(ii)(E) shall be conditioned upon, and shall
occur effective immediately prior to, the sale of the shares of Lazard Ltd Stock
into which the Note is being converted in the applicable Partner Interest
Offering. Any notice delivered pursuant to this clause (iii) shall be cancelled
and null and void in the event that the applicable Partner Interest Offering
shall not occur or shall be withdrawn for any reason, and the portion of any
notice delivered pursuant to this clause (iii) that relates to shares of Lazard
Ltd Stock that are not sold in the applicable Partner Interest Offering shall be
deemed to be cancelled and null and void.

(D) Notwithstanding anything in this Section 7 to the contrary; (i) this
Section 7, including the Conversion Right, shall terminate in full and be of no
further force and effect on June 30, 2011 (the “Conversion Termination Date”)
other than with respect to any pending but unconsummated exercise of a
Conversion Right as of such date, and (ii) any such pending but unconsummated
exercise of a Conversion Right as of the Conversion Termination Date shall
terminate, and be deemed to be revoked in full, as of the date that is six
months after the Conversion Termination Date.

(iv) Subject to satisfaction of the conditions set forth in Section 7(f) below,
the closing of any Conversion Right shall occur at the offices of the Company on
the applicable Conversion Date, or, in the event such conditions shall not have
been satisfied in accordance with Section 7(f) below by such Conversion Date, as
promptly as practicable after such conditions have been so satisfied. At each
such closing, as a condition to the consummation of the applicable conversion,
the Holder shall surrender and deliver this Note to the Company, duly endorsed
or assigned to the Company (or in blank if so required by the Company), at the
office of the Company, and the Company shall deliver a certificate evidencing
the shares of Lazard Ltd Stock to be issued to the Holder (or other evidence of
the transfer and registration of the applicable shares of Lazard Ltd Stock to be
delivered to the Holder pursuant to such conversion) and, if applicable, a new
Note reflecting the appropriate reduction in the principal amount under this
Note as a result of such conversion.

 

-12-



--------------------------------------------------------------------------------

(d) Fractional Shares. No fractional shares of Lazard Ltd Stock shall be
required to be issued or delivered upon any exercise of the Conversion Right. In
the event that the Holder shall otherwise be entitled to receive a fractional
share of Lazard Ltd Stock, the Company shall pay to the Holder, in cash, an
amount equal to the product of the applicable fractional share amount and the
closing price per share of Lazard Ltd Stock on the principal stock exchange on
which such shares are listed.

(e) Reserve Lazard Ltd Stock. The Company shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Lazard Ltd Stock, for the purpose of effecting the conversion of this Note, the
maximum number of shares of Lazard Ltd Stock then issuable upon the conversion
of this Note. All shares of Lazard Ltd Stock which may be delivered upon
conversion of this Note, upon such delivery, shall have been duly authorized and
validly issued and shall be fully paid and nonassessable (and shall, subject to
the second sentence of Section 7(b), be issued out of the Company’s authorized
but unissued Lazard Ltd Stock).

(f) Conditions. Notwithstanding anything to the contrary herein, the obligation
of the Company to consummate any conversion under this Section 7 shall be
subject to the satisfaction, or waiver by the Company, of each of the following
conditions:

(i) all approvals or authorizations of, filings and registrations with, and
notifications to, all Governmental Authorities, if any, required to consummate
such conversion (including the issuance and delivery of the Lazard Ltd Stock)
shall be in full force and effect and all waiting periods required by law shall
have expired or been terminated, and no Burdensome Condition shall have been
imposed by any Governmental Authority in connection therewith;

(ii) all approvals of shareholders of Lazard Ltd required by law or regulation
(including, for the avoidance of doubt, the rules and regulations of the New
York Stock Exchange, Inc.) to consummate such conversion (including the issuance
and delivery of the Lazard Ltd Stock) shall have been obtained; and

(iii) no statute, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) of any Governmental Authority
that, in each case, prohibits consummation of such conversion (including the
issuance and delivery of the Lazard Ltd Stock) shall have been enacted, issued,
promulgated, enforced or entered.

With respect to each of the foregoing conditions, the Company and the Holder
hereby undertake to use commercially reasonable efforts to cause, and to assist
the other in causing, each such condition to be satisfied as promptly as
practicable after written notice of such conversion shall have been given by the
Holder in accordance with Section 7(c)(iii), and, to the extent reasonable, to
take such other actions as are necessary or advisable to consummate such
conversion as of the desired Conversion Date or as promptly as practicable
thereafter. Notwithstanding anything herein to the contrary, nothing in this
Note shall be deemed to

 

-13-



--------------------------------------------------------------------------------

require the Company or any of its affiliates to take any action, or commit to
take any action, or agree to any condition or restriction, in connection with
satisfying the conditions set forth in Section 7(g) or otherwise that,
individually or in the aggregate, is, or would reasonably be expected to be,
unduly burdensome on the Company or any of its affiliates, or requires, or would
reasonably be expected to require, the making of any material expenditure (other
than ordinary course legal fees and fees incurred in the filing of the
registration statement and the registration of the shares under the Registration
Rights Agreement), or incurrence of any liability on the part of, or the
proffer, sale or holding separate of any assets, businesses or interest in any
assets or businesses of, the Company or any of its affiliates, in each case as
determined by the Company in good faith (a “Burdensome Condition”). As used in
this Section 7(f), “Governmental Authority” means any national, local or foreign
(including U.S. federal, state or local) or supranational (including European
Union) governmental, judicial, administrative or regulatory (including
self-regulatory) agency, commission, department, board, bureau, entity or
authority of competent jurisdiction.

(g) Adjustment of the Conversion Rate.

(i) In case Lazard Ltd at any time on or after the date hereof shall (i) pay a
dividend or make a distribution on shares of Lazard Ltd Stock in each case in
the form of shares of Lazard Ltd Stock; (ii) subdivide the outstanding shares of
Lazard Ltd Stock into a greater number of shares; (iii) combine the outstanding
shares of Lazard Ltd Stock into a smaller number of shares; (iv) make a
distribution on shares of Lazard Ltd Stock in shares of its share capital other
than Lazard Ltd Stock; or (v) issue by reclassification of the outstanding
shares of Lazard Ltd Stock any shares of its share capital, then the number of
shares of Lazard Ltd Stock constituting the Conversion Rate in effect
immediately prior to such action shall be adjusted so that the Holder, if it
thereafter converts this Note in accordance with this Section 7, shall be
entitled to receive such number of shares of Lazard Ltd Stock which the Holder
would have owned immediately following such action had this Note been converted
immediately prior thereto in accordance with this Section 7. An adjustment made
pursuant to this paragraph (i) shall become effective immediately after the
effective date of the particular action. The Conversion Rate in effect
immediately prior to the consummation of any applicable conversion shall be the
Conversion Rate for such conversion. In the event that any record date for any
dividend or distribution that would require an adjustment under this paragraph
(i) shall have occurred on or after the date on which the Holder gives proper
notice of its exercise of the Conversion Right in accordance with
Section 7(c)(iii) and the distribution date shall not have occurred as of the
closing of the applicable conversion, the Holder shall be entitled to receive,
immediately after such dividend or distribution shall have occurred, such number
of additional shares of Lazard Ltd Stock that it would have received had the
distribution date occurred simultaneously with the applicable record date.

(ii) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 100 shares of
Lazard Ltd

 

-14-



--------------------------------------------------------------------------------

Stock in the Conversion Rate; provided, however, that any adjustments which by
reason of this paragraph (ii) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment.

(iii) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly give notice of such adjustment to the Holder.

(iv) In the event of (A) any reclassification or change of shares of Lazard Ltd
Stock issuable upon conversion of this Note (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination, or any other change for which an
adjustment is provided in Section 7(g)(i)); (ii) any consolidation or merger or
combination to which Lazard Ltd is a party other than a merger in which Lazard
Ltd is the continuing corporation and which does not result in any
reclassification of, or change (other than in par value, or from par value to no
par value, or from no par value to par value, or as a result of a subdivision or
combination) in, outstanding shares of Lazard Ltd Stock; or (iii) any sale,
transfer or other disposition of all or substantially all of the assets of
Lazard Ltd, directly or indirectly, to any person as a result of which holders
of Lazard Ltd Stock shall be entitled to receive stock, securities or other
property or assets (including cash) with respect to or in exchange for Lazard
Ltd Stock, then the Company, or its successor, shall take all necessary action
such that this Note shall be convertible into the kind and amount of shares of
stock and other securities and property (including cash) receivable upon such
reclassification, change, combination, consolidation, merger, sale, transfer or
other disposition by a holder of the number of shares of Lazard Ltd Stock
deliverable upon exchange of this Note immediately prior to such
reclassification, change, combination, consolidation, merger, sale, transfer or
other disposition. Any such action shall take into account adjustments of the
Conversion Rate which shall be reasonably equivalent to the adjustments to the
Conversion Rate provided for in this Section 7(g). The provisions of this
Section 7(g)(iv) shall similarly apply to successive reclassifications, changes,
combinations, consolidations, mergers, sales or conveyances.

(v) In the event that Lazard Ltd shall issue to all or substantially all holders
of Lazard Ltd Stock any rights, options or warrants (other than pursuant to any
dividend reinvestment, share purchase or similar plan) entitling the holders
thereof to subscribe for or purchase shares of Lazard Ltd Stock (or securities
exchangeable for or convertible into such shares) for a period expiring within
60 days from the date of issuance of such rights, options or warrants at a price
per share less than the Current Market Price as of the Time of Determination,
then the number of shares of Lazard Ltd Stock constituting the Conversion Rate
in effect immediately prior to such action shall be adjusted by multiplying it
by a fraction:

(1) the numerator of which is the sum of (a) the number of shares of Lazard Ltd
Stock outstanding on the record date fixed for the applicable

 

-15-



--------------------------------------------------------------------------------

distribution plus (b) the total number of additional shares of Lazard Ltd Stock
offered for subscription or purchase, and

(2) the denominator of which is the sum of (a) the number of shares of Lazard
Ltd Stock outstanding on the record date fixed for the applicable distribution
plus (b) the total number of shares of Lazard Ltd Stock that the aggregate
offering price of the total number of shares of Lazard Ltd Stock offered for
subscription or purchase would purchase at the Current Market Price.

The adjustment shall become effective immediately after the record date for the
determination of shareholders entitled to receive the rights, warrants or
options to which this Section 7(g)(v) applies. To the extent that such rights,
warrants or options are not exercised prior to their expiration (and as a result
no additional shares of Lazard Ltd Stock are delivered or issued pursuant to
such rights, warrants or options), the number of shares of Lazard Ltd Stock
constituting the Conversion Rate shall be readjusted to the number of shares of
Lazard Ltd Stock constituting the Conversion Rate that would then be in effect
had the adjustments made upon the issuance of such rights, warrants or options
been made on the basis of delivery or issuance of only the number of shares of
Lazard Ltd Stock actually delivered or issued. “Time of Determination” means the
time and date of the earlier of (i) the determination of stockholders entitled
to receive rights, warrants or options to which this Section 7(g)(v) applies and
(ii) the time immediately prior to the commencement of “ex-dividend” trading for
such rights, warrants or options on the New York Stock Exchange, Inc. or such
other U.S. national or regional exchange or market on which the Lazard Ltd Stock
are then listed or quoted. “Current Market Price” per share of Lazard Ltd Stock
on any day means the average of the closing price per share of Lazard Ltd Stock
on each of the 20 consecutive trading days ending on the earlier of the day in
question and the day before the “ex date” with respect to the issuance requiring
such computation. For purposes of this paragraph, the term “ex date,” when used
with respect to any issuance, means the first date on which the shares of Lazard
Ltd Stock trade without the right to receive the issuance.

(vi) The Company shall pay all documentary, transfer and other stamp taxes, if
any, due or payable as a result of the issuance or delivery of shares of Lazard
Ltd Stock. The Holder shall pay any tax which may be payable in respect of any
transfer involved in the issue and delivery or registration of stock in any name
other than that of the converting Holder and all other taxes due or payable in
connection with the conversion of this Note or, except as provided in the
immediately preceding sentence, the issuance or delivery of shares of Lazard Ltd
Stock, and the Company shall not be required to deliver any stock certificates
unless and until the Holder shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid or is not payable.

(vii) On or prior to the initial Conversion Date, the Company shall deliver the
Registration Rights Agreement in the form attached hereto as Annex A (the

 

-16-



--------------------------------------------------------------------------------

“Registration Rights Agreement”), duly executed by Lazard Ltd, and the Holder
shall execute and deliver such agreement on or prior to such date.

Section 8. Amendments and Waivers. Neither this Note nor any term hereof may be
amended or waived orally or in writing, except that any term of this Note may be
amended and the observance of any term of this Note may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with (but only with) the written consent of the Company and the Holder.

Section 9. Captions. The captions in this Note are included for convenience of
reference only and do not form a part of this Note or in any way limit or affect
its interpretation or construction.

Section 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Note shall be in writing and shall be deemed given
to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

If to the Company:

Lazard Funding Limited LLC

30 Rockefeller Plaza

New York, New York 10020

UNITED STATES OF AMERICA

Attention:    General Counsel Facsimile:    001-212-332-5972 Telephone:   
001-212-632-6000

with a copy (which shall not constitute notice) to each of:

Gianni, Origoni, Grippo & Partners Studio Legale

Via Delle Quatro Fontane, 20

00184 Roma

ITALY

Attention:    Francesco Gianni, Esq.    Raimondo Premonte, Esq. Facsimile:   
+39 06 487 1101 Telephone:   

+39 06 478 751

and

 

-17-



--------------------------------------------------------------------------------

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

UNITED STATES OF AMERICA

Attention:    Adam D. Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:   
001-212- 403-2000 Telephone:   

001-212-403-1000

If to the Holder:

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:    Direzione Partecipazioni Facsimile:    +39 02 8796 2072 Telephone:
  

+39 02 8796 2376

and

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Attention:    Direzione Affari Legali Telephone:    +39 02 8796 3523 Facsimile:
  

+39 02 8796 2079

with a copy (which shall not constitute notice) to:

Pedersoli e Associati

Via Monte di Pietà, 15

20121 Milano

ITALY

Attention:    Alessandro Pedersoli, Esq. Facsimile:    +39 02 303051 Telephone:
  

+39 02 30305333

and

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

 

-18-



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA

Attention:    George J. Sampas, Esq. Facsimile:    001-212-558-3588 Telephone:
  

001-212-558-4000

SECTION 11. Restrictions on Transfer. THE HOLDER MAY NOT DIRECTLY OR INDIRECTLY
SELL, TRANSFER, ASSIGN, ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF THIS NOTE AT
ANY TIME WITHOUT THE PRIOR WRITTEN CONSENT OF LAZARD WHICH MAY WITHHOLD SUCH
CONSENT FOR ANY REASON IN HIS SOLE DISCRETION; PROVIDED THAT IN THE EVENT THAT
HOLDER DESIRES TO TRANSFER THIS NOTE TO A WHOLLY-OWNED SUBSIDIARY OF HOLDER AND
EACH OF THE HOLDER AND SUCH WHOLLY-OWNED SUBSIDIARY AGREE THAT SUCH SUBSIDIARY
SHALL TRANSFER THE NOTE TO HOLDER IMMEDIATELY UPON SUCH SUBSIDIARY CEASING TO BE
WHOLLY-OWNED BY HOLDER, THEN THE CONSENT OF LAZARD TO SUCH TRANSFER SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.

Section 12. Setoff. THIS NOTE SHALL NOT BE USED TO SATISFY OR OFFSET ANY CLAIM
BY THE HOLDER AGAINST THE COMPANY OR ANY OTHER OBLIGATION OWED BY THE HOLDER TO
THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF LAZARD WHO MAY WITHHOLD SUCH
CONSENT FOR ANY REASON IN ITS SOLE DISCRETION.

Section 13. Governing Law; Forum; Construction. THIS NOTE IS GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of
the Company and the Holder agrees that all actions or proceedings arising out of
or in connection with this Note, or for recognition and enforcement of any
judgment arising out of or in connection with this Note, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of the Company and the Holder hereby irrevocably submits with regard to
any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of the Company and the Holder hereby expressly waives any right it
may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts; and (c) that
(i) any of the aforesaid courts is an inconvenient or inappropriate forum for
such action or proceeding, (ii) venue is not proper in any of the aforesaid
courts, and (iii) this Note, or the subject matter hereof, may not be enforced
in or by any of the aforesaid courts.

Section 14. Representations, Warranties and Agreements of Intesa.

(a) The Holder hereby represents and warrants to the Company that this Note and
the shares of Lazard Ltd Stock that the Holder shall receive upon conversion of

 

-19-



--------------------------------------------------------------------------------

this Note (collectively, the “Securities”) in whole or in part were, as of the
date of the Termination Agreement, and are being acquired for investment
purposes only for the Holder’s own account or for the account of controlled
Subsidiaries, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Holder had, as of the date of the
Termination Agreement, and has no present intention of selling, granting any
participation in or otherwise distributing the same, (ii) the Holder was not, as
of the date of the Termination Agreement, and is not party to any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Securities, (iii) the Holder was not formed for the specific purpose of
acquiring the Securities, (iv) the Holder received, as of the date of the
Termination Agreement, and has received or had full access to all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities and has had an opportunity to ask questions and receive
answers regarding the terms and conditions of the Securities, and the Company’s,
Lazard’s and Lazard Ltd’s business, properties, prospects and financial
condition, (v) the Holder was, as of the date of the Termination Agreement, and
is financially sophisticated and was and is able to fend for itself, could and
can bear the economic risk of the investment, and had, as of the date of the
Termination Agreement, and has such knowledge and experience in financial or
business matters that the Holder was and is capable of evaluating the merits and
risks of the investment in the Securities, (vi) the Holder was, as of the date
of the Termination Agreement, and is, and will, upon any conversion of this
Note, be, an “accredited investor” and a “qualified institutional buyer” within
the meaning of current rules of the U.S. Securities and Exchange Commission (the
“SEC”), and (vii) none of the Holder’s operations were, as of the date of the
Termination Agreement, or are subject to the terms or limitations of the U.S.
Bank Holding Company Act of 1956, as amended (nor did or does the Holder
“control” (within the meaning of such act) any companies which are so subject).

(b) The Holder hereby acknowledges and agrees, on behalf of itself and each
Holder (as defined in the Registration Rights Agreement), as follows: (i) the
Securities are “restricted securities” under U.S. federal securities laws
inasmuch as they have been or will be acquired by the Holder directly or
indirectly from the issuer(s) in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration only in certain limited circumstances; (ii) in the
absence of an effective registration statement covering the Securities, the
Securities may only be resold in a transaction exempt from registration;
(iii) the Holder will not directly or indirectly sell, transfer, pledge, hedge
(including by way of short selling) or otherwise encumber (“Transfer”) all or
any portion of the Securities unless (A) there is a registration statement
declared effective by the SEC under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) with
respect to the Securities to be Transferred and no stop order suspending the
effectiveness of such registration statement is then in effect under the
Securities Act and no proceedings for that purpose have then been instituted or
(B) the Transfer is made under a valid exemption to registration under the
Securities Act (it being understood this clause (iii) shall not prevent Intesa
from selling, transferring, pledging or hedging all or any portion of the shares
of

 

-20-



--------------------------------------------------------------------------------

Lazard Ltd Stock it shall receive upon conversion of the Note, so long as such
sale, transfer, pledge or hedge, as the case may be, is conducted in compliance
with the Securities Act as provided in this clause; provided however that this
clause (iii) (including this parenthetical) shall not modify the provisions and
requirements of Section 11 in any respect); and (iv) the certificates evidencing
the Securities will bear an appropriate legend regarding these restrictions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered on the date first written above.

 

LAZARD FUNDING LIMITED LLC

By:  

/s/ Michael J. Castellano

 

Name:

 

Michael J. Castellano

 

Title:

 

Chief Financial Officer

 

Accepted and agreed as of the
day and year first above written:

BANCA INTESA S.P.A.

By  

/s/ Mario Marcangeli

 

Name:

 

Mario Marcangeli

 

Title:

 

FVP

By

 

/s/ Anthony Giobbi

 

Name:

 

Anthony Giobbi

 

Title:

 

FVP

[Amended $150 Million Note Signature Page]



--------------------------------------------------------------------------------

ANNEX A

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of [initial conversion date] (this
“Agreement”), is made by and between Lazard Ltd, an exempted company organized
under the laws of Bermuda (“Lazard Ltd”), and Banca Intesa S.p.A., a Società per
azioni organized under the laws of the Republic of Italy (“Intesa”).

W I T N E S S E T H :

WHEREAS, Lazard Funding Limited LLC, a Delaware limited liability company, has
issued that certain Amended and Restated $150,000,000 Subordinated Convertible
Promissory Note Due September 30, 2016 (the “Note”) to Intesa; and

WHEREAS, Intesa has the right to convert all or a portion of the Note into
shares of Class A Common Stock, par value $.01 per share, of Lazard Ltd (“Lazard
Ltd Shares”), in each case on the terms and subject to the conditions set forth
in the Note; and

WHEREAS, Lazard Ltd and Intesa desire to enter into this Agreement to set forth
the terms and conditions of the registration rights and obligations of Lazard
Ltd and Intesa and their respective Affiliates.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

Article I

Definitions

Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For the purposes of this definition, “control” with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, by or through stock ownership, agency or
otherwise, or pursuant to or in connection with an agreement, arrangement or
understanding (written or oral) with one or more other Person; and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in either New York
City, New York, United States of America or Milan, Italy.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as from time to
time amended, and the rules and regulations of the SEC promulgated thereunder.

 

-23-



--------------------------------------------------------------------------------

“Existing Agreements” means the Stockholders’ Agreement, dated as of May 10,
2005, by and among LAZ-MD, Lazard Ltd and the individuals party thereto, and the
Registration Rights Agreement, dated as of May 10, 2005, by and among Lazard
Group Finance LLC, Lazard Ltd, Lazard Group LLC and IXIS-Corporate & Investment
Bank.

“Holder” shall mean Intesa and any Affiliate of Intesa, in each case so long as
such Holder holds Registrable Securities.

“LAZ-MD” means LAZ-MD Holdings LLC, a limited liability company organized under
the laws of the state of Delaware.

“Lazard Group” means Lazard Group LLC, a Delaware limited liability company.

“Lazard Ltd Shares” has the meaning set forth in the preamble hereto.

“Minimum Demand Number” means, as of any particular date, that number of Lazard
Ltd Shares equal to the quotient obtained by dividing (i) US $50,000,000 by
(ii) the Stock Price as of such date.

“Note” has the meaning set forth in the preamble hereto.

“Partners” means each holder of a Partners’ Interest and each other managing
director or employee of Lazard Ltd or its subsidiaries or controlled Affiliates
that receives any awards of LAZ-MD or Lazard Group LLC interests that are
convertible or exchangeable into Lazard Ltd Shares.

“Partner Interest” means an interest in LAZ-MD or Lazard Group that is
exchangeable for Lazard Ltd Shares and the Lazard Ltd Shares issuable or
deliverable upon exchange of such interest.

“Person” means natural persons, corporations, limited liability companies,
S.p.A.’s (Società per azioni), s.r.l.’s (Società a responsabilità limitata),
trusts, joint ventures, associations, companies, partnerships, governments or
agencies or political subdivisions thereof and other political or business
entities.

“Pro Rata Cap” means the number of Lazard Ltd Shares equal to the product of
(a) the total number of Registrable Securities (assuming full conversion of the
Note in accordance with its terms) and (b) a fraction, the numerator of which is
the aggregate number of Lazard Ltd Shares consisting of Partner Interests to be
sold in the applicable Partner Interest Offering, and the denominator of which
is the aggregate number of Lazard Ltd Shares underlying all outstanding Partner
Interests.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

 

-24-



--------------------------------------------------------------------------------

“Registrable Securities” means Lazard Ltd Shares which are issued or transferred
to any Holder pursuant to and in accordance with Section 7 of the Note, and any
Lazard Ltd Shares issued or issuable in respect of or in exchange for any such
Lazard Ltd Shares. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement, (ii) such securities shall
have been sold to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act, (iii) such securities shall have ceased to be
outstanding, or (iv) such securities may be sold in the public market of the
United States, in unlimited amounts, under Rule 144(k), without registration
under the Securities Act.

“Registration Expenses” has the meaning set forth in Article V.

“Registration Statement” means any registration statement of Lazard Ltd which
covers Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as from time to time
amended, and the rules and regulations of the SEC promulgated thereunder.

“Stock Price” means, as of any particular date, the closing price as of such
date of a Lazard Ltd Share on the primary national securities exchange on which
the Lazard Ltd Shares are traded, as reported by Bloomberg L.P. or, if Bloomberg
L.P. is not available, as determined by another reputable third-party
information source selected by Lazard Ltd.

Article II

Demand Registrations

Section 2.1 Requests for Registration. Subject to the provisions of this Article
II, any Holder or group of Holders shall have the right to make a written
request (a “Demand Request”) to have Lazard Ltd register under the Securities
Act for offer and sale an amount of such Holders’ Registrable Securities that is
not less than the Minimum Demand Number a “Demand Registration”), at any time on
or after July 1, 2008 (the “Initial Conversion Date”) and prior to the
termination of this Agreement. Such Demand Request shall specify the amount of
Registrable Securities to be registered and the intended method or methods of
disposition. Lazard Ltd shall, subject to the provisions of this Article II and
to the Holders’ compliance with their obligations under the provisions of this
Agreement, as promptly as practicable, but in no event later than 90 days after
the date of the Demand Request, register under the Securities Act all
Registrable Securities included in such Demand Request, for disposition in
accordance with the intended method or methods set forth therein; provided that
if the managing underwriter(s) for a Demand Registration in which Registrable
Securities are proposed to be included pursuant to this Article II that involves
an underwritten offering shall advise Lazard Ltd that in its opinion, the number
of Registrable Securities to be sold is greater than the amount that can be
offered without adversely affecting the success of the offering (taking into
consideration the

 

-25-



--------------------------------------------------------------------------------

interests of Lazard Ltd and the Holders), then Lazard Ltd will be entitled to
reduce the number of Registrable Securities included in such registration to the
number that, in the opinion of the managing underwriter(s), can be sold without
having the adverse effect referred to above. The number of Registrable
Securities that may be registered shall be allocated in the following priority:
first, pro rata among the Holders participating in the Demand Registration,
based on the number of Registrable Securities included by such Holder in the
Demand Request, second, all Lazard Ltd Shares proposed to be registered for
offer and sale by Lazard Ltd and third, to Lazard Ltd Shares proposed to be
registered pursuant to any piggy-back registration rights of third parties.
Lazard Ltd shall use its reasonable best efforts to cause such Registration
Statement to be declared effective as soon as practicable after filing and to
remain effective until the earlier of (i) 60 days following the date on which it
was declared effective and (ii) the date on which all of the Registrable
Securities covered thereby are disposed of in accordance with the method or
methods of disposition stated therein. Each Demand Request shall be irrevocable
except as otherwise expressly provided herein (including Section 2.4).

Notwithstanding anything to the contrary in this Article II, no Holder shall
have the right to require Lazard Ltd to register any Registrable Securities
pursuant to this Article II during any period (not to exceed 180 days) following
the closing of the completion of a distribution of securities offered by Lazard
Ltd that would cause Lazard Ltd to breach a lock-up provision contained in the
underwriting agreement for such distribution.

Section 2.2 Number and Timing of Registrations. Notwithstanding anything in this
Article II to the contrary: (a) the Holders shall be entitled to request no more
than three (3) Demand Registrations on Lazard Ltd, (b) the Holders shall be
entitled to make no more than one Demand Registration during any twelve-month
period, and (c) Lazard Ltd shall not be obligated to make a Demand Registration
in the event that a Piggy-back Registration had been available to any Holder
within the 180 days preceding the date of the Demand Request.

Section 2.3 Suspension of Registration. Notwithstanding the foregoing, if in the
good faith judgment of the Board of Directors of Lazard Ltd it would be
materially detrimental to Lazard Ltd and its stockholders for any Registration
Statement to be filed or for any Registration Statement or Prospectus to be
amended or supplemented because such filing, amendment or supplement would
(i) require disclosure of material non-public information, the disclosure of
which would be reasonably likely to materially and adversely affect Lazard Ltd
and its subsidiaries (if any) taken as a whole, or (ii) materially interfere
with any existing or prospective business situation, transaction or negotiation
involving Lazard Ltd, Lazard Ltd shall have the right to suspend the use of the
applicable Registration Statement or delay delivery or filing, but not the
preparation, of the applicable Registration Statement or Prospectus or any
document incorporated therein by reference, in each case for a reasonable period
of time; provided, however, that Lazard Ltd shall not be able to exercise such
suspension right more than twice in each 12-month period aggregating not more
than 150 days in such 12-month period. In the event that the ability of the
Holders to sell shall be suspended pursuant to the foregoing, the period of such
suspension shall not count towards compliance with the 90-day period referred to
in the third sentence, or the 60-day period referred to under clause (i), of
Section 2.1 of this Agreement.

 

-26-



--------------------------------------------------------------------------------

Section 2.4 Interrupted Registration. A registration requested pursuant to this
Article II shall not be deemed to have been requested by the Holders of
Registrable Securities for purposes of Section 2.2: (i) unless it has been
declared effective by the SEC; (ii) if after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC for any reason other than misrepresentation or an
omission by the requesting Holders such that the Registration Statement shall
not be effective until the earlier of (A) 60 days following the date on which it
was declared effective (treating any suspension or interruption of registration
as provided in Section 2.3) and (B) the date on which all of the Registrable
Securities covered thereby are disposed of in accordance with the method or
methods of disposition stated therein; (iii) if the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such registration are not satisfied other than by reason of some wrongful act or
omission, or act or omission in bad faith, by such Holders and are not otherwise
waived; or (iv) if such request has been withdrawn by the requesting Holders and
such Holders shall have elected to pay all Registration Expenses of Lazard Ltd
in connection with such withdrawn request.

Article III

Piggy-back Registrations

Section 3.1 Right to Include Registrable Securities. If at any time after the
Initial Conversion Date Lazard Ltd proposes to register (including for this
purpose a registration effected by Lazard Ltd for security holders of Lazard Ltd
other than any Holder) any Lazard Ltd Shares and to file a Registration
Statement with respect thereto under the Securities Act, whether or not for sale
for its own account (other than pursuant to (i) Section 2.1, (ii) a registration
statement on Form S-4, Form S-8 or any successor or similar forms, or (iii) a
registration statement for the sales of Lazard Ltd Shares issuable or issued
upon exchange, conversion or sale of any Partner Interests ), in a manner that
would permit registration of Registrable Securities for sale to the public under
the Securities Act (a “Public Offering”) or (b) at any time prior to the Initial
Conversion Date Lazard Ltd proposes to register any Lazard Ltd Shares and to
file a Registration Statement with respect thereto under the Securities Act for
sale of Lazard Ltd Shares issuable or issued upon exchange, conversion or sale
of any Partner Interests (other than pursuant to a registration statement on
Form S-4, Form S-8 or any successor or similar forms), in a manner that would
permit registration of Registrable Securities for sale to the public under the
Securities Act (a “Partner Interest Offering”), Lazard Ltd will each such time
promptly give written notice to the Holders (i) of its intention to do so,
(ii) of the form of registration statement of the SEC that has been selected by
Lazard Ltd and (iii) of rights of Holders under this Article III (the “Article
III Notice”). Lazard Ltd will include (A) in the case of a proposed Public
Offering all Registrable Securities that Lazard Ltd is requested in writing,
within 15 days after the Article III Notice is given, to register by the Holders
thereof or (B) in the case of a proposed Partner Interest Offering, all
Registrable Securities that Lazard Ltd is requested in writing, within 5 days
after the Article III Notice is given, to register by the Holders thereof up to,
but not in excess of, the Pro Rata Cap as determined as of the date of filing of
such registration statement (each, a “Piggy-back Registration”); provided,
however, that (x) if, at any time after giving written notice of its intention
to register any Lazard Ltd Shares and prior to the effective date of the
Registration Statement filed in connection with such registration, Lazard Ltd
shall determine that none of such Lazard Ltd Shares shall be registered, Lazard
Ltd may, at its election, give written notice of such determination to all
Holders who so

 

-27-



--------------------------------------------------------------------------------

requested registration and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such abandoned
registration, and (y) in case of a determination by Lazard Ltd to delay
registration of Lazard Ltd Shares, Lazard Ltd shall be permitted to delay the
registration of such Registrable Securities pursuant to this Article III for the
same period as the delay in registering such other Lazard Ltd Shares by Lazard
Ltd, as the case may be or may abandon the registration of Lazard Ltd Shares, in
the sole discretion of Lazard Ltd. No registration effected under this Article
III shall relieve Lazard Ltd of its obligations to effect registrations upon
request under Article II.

Section 3.2 Priority; Registration Form. If the managing underwriter(s) for a
registration in which Registrable Securities are proposed to be included
pursuant to this Article III that involves an underwritten offering shall advise
Lazard Ltd in writing in good faith that in its opinion, the number of Lazard
Ltd Shares to be sold for the account of persons other than Lazard Ltd
(collectively, “Selling Stockholders” is greater than the amount that can be
offered without adversely affecting the success of the offering (taking into
consideration the interests of Lazard Ltd and the Holders), then the number of
Lazard Ltd Shares to be sold for the account of Selling Stockholders (including
Holders of Registrable Securities) may be reduced to a number that, in the
opinion of the managing underwriter(s), may reasonably be sold without having
the adverse effect referred to above. The reduced number of Lazard Ltd Shares
that may be registered shall be allocated (a) in the case of a Public Offering,
in the following priority: first, to Lazard Ltd Shares proposed to be registered
for offer and sale by Lazard Ltd; second, to Lazard Ltd Shares proposed to be
registered pursuant to any demand registration rights of third parties; third,
to Lazard Ltd Shares proposed to be registered pursuant to any piggy-back
registration rights under the Existing Agreements ; and, fourth, to Registrable
Securities proposed to be registered by Holders as a Piggy-back Registration,
and (b) in the case of a Partner Interest Offering, to the Lazard Ltd Shares
consisting of Partnership Interests and to the Registrable Securities that the
Holders requested to be so registered, on a pro rata basis based on the
aggregate number of Lazard Ltd Shares requested to be registered; provided that
Intesa’s participation shall be subject to reduction to permit any piggy-back
registration rights under the Existing Agreements. The reduced number of
Registrable Securities that may be registered pursuant to this Section 3.2 shall
be allocated pro rata among the Holders participating in the Piggy-back
Registration, based on the number of Registrable Securities beneficially owned
by the respective Holders. If, as a result of the proration provisions of this
Section 3.2, any Holder shall not be entitled to include all Registrable
Securities in a registration pursuant to this Article III that such Holder has
requested be included, such Holder may elect to withdraw its Registrable
Securities from the registration.

Section 3.3 Merger, Consolidation, etc. Notwithstanding anything in this Article
III to the contrary, Holders shall not have any right to include their
Registrable Securities in any distribution or registration of Lazard Ltd Shares
by Lazard Ltd which is pursuant to a merger, amalgamation, consolidation,
acquisition, exchange offer, sale of Lazard Ltd Shares issuable or issued upon
exchange, conversion or sale of Partner Interests(other than any Partner
Interest Offering), recapitalization, other reorganization, dividend
reinvestment plan, stock option plan or other employee benefit plan, or any
similar transaction having similar effect.

 

-28-



--------------------------------------------------------------------------------

Article IV

Registration Procedures

Section 4.1 Use Reasonable Best Efforts. In connection with Lazard Ltd’s
registration obligations pursuant to Article II and Article III hereof, Lazard
Ltd shall use its reasonable best efforts to effect such registrations to permit
the sale of such Registrable Securities in accordance with the intended method
or methods of disposition thereof and:

(a) to prepare and file with the SEC a Registration Statement relating to the
registration on any appropriate form under the Securities Act, and to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain continuously effective for the time period required by this Agreement
to the extent permitted under the Securities Act;

(b) to prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period set forth in
Section 2.1; and to cause the Registration Statement and the related Prospectus
to be supplemented by any required Prospectus supplement, and as so supplemented
to be filed in accordance with the Securities Act and any rules and regulations
promulgated thereunder; and otherwise to comply with the provisions of the
Securities Act as may be necessary to facilitate the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
disposition by the selling Holders thereof set forth in such Registration
Statement or such Prospectus or Prospectus supplement;

(c) to notify the selling Holders and the managing underwriter(s), if any,
promptly if at any time (i) any Prospectus, Registration Statement or amendment
or supplement thereto is filed, (ii) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (iii) the SEC requests any
amendment or supplement to, or any additional information in respect of, any
Registration Statement or Prospectus, (iv) the SEC issues any stop order
suspending the effectiveness of a Registration Statement or initiates any
proceedings for that purpose, (v) Lazard Ltd receives any notice that the
qualification of any Registrable Securities for sale in any jurisdiction has
been suspended or that any proceeding has been initiated for the purpose of
suspending such qualification, or (vi) upon the discovery, or upon the
occurrence of any event, which requires that any changes be made in such
Registration Statement or any related Prospectus so that such Registration
Statement or Prospectus will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances under
which they were made; provided, however, that in the case of this subclause
(vi), such notice need only state that an event of such nature has occurred,
without describing such event;

(d) to make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any jurisdiction, at the earliest
reasonably practicable moment;

 

-29-



--------------------------------------------------------------------------------

(e) if requested by the managing underwriter(s) or any Holder of Registrable
Securities being sold in connection with an underwritten offering, to
incorporate into a Prospectus supplement or a post-effective amendment to the
Registration Statement any information which the managing underwriter(s) and
such Holder reasonably agree is required to be included therein relating to such
sale of Registrable Securities; and to file such supplement or post-effective
amendment as soon as practicable in accordance with the Securities Act and the
rules and regulations promulgated thereunder and the Companies Act 1981 of
Bermuda;

(f) to furnish to each selling Holder and each managing underwriter, if any, one
signed copy of the Registration Statement and any post-effective amendment
thereto, including all financial statements and schedules thereto, all documents
incorporated therein by reference and all exhibits thereto (including exhibits
incorporated by reference) as promptly as practicable after filing such
documents with the SEC and the Registrar of Companies in Bermuda;

(g) to deliver to each selling Holder and each underwriter, if any, as many
copies of the Prospectus or Prospectuses (including each preliminary Prospectus)
and any amendment, supplement or exhibit thereto as such Persons may reasonably
request; and to consent to the use of such Prospectus or any amendment,
supplement or exhibit thereto by each such selling Holder and underwriter, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus, amendment, supplement or exhibit in each case in
accordance with the intended method or methods of disposition thereof;

(h) prior to any public offering of Registrable Securities, to register or
qualify, or to cooperate with the selling Holders, the underwriter(s), if any,
and their respective counsel in connection with the registration or
qualification of, such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as may be requested by the
Holders of a majority of the Registrable Securities included in such
Registration Statement; to keep each such registration or qualification
effective during the period set forth in Section 2.1 that the applicable
Registration Statement is required to be kept effective; and to do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by such Registration Statement; provided,
however, that Lazard Ltd will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service in any jurisdiction where it is
not then so subject;

(i) to furnish to counsel selected by the Holders, prior to the filing of a
Registration Statement or Prospectus or any supplement or post-effective
amendment thereto with the SEC, copies of disclosure regarding the identity of
and ownership of Lazard Ltd Shares by the Holders;

(j) to cooperate with the selling Holders and the underwriter(s), if any, in the
preparation and delivery of certificates representing the Registrable Securities
to be sold, such certificates to be in such denominations and registered in such
names as such selling Holders or managing underwriter(s) may request at least
five (5) Business Days prior to any sale of Registrable Securities represented
by such certificates;

 

-30-



--------------------------------------------------------------------------------

(k) subject to Section 4.3 hereof, upon the occurrence of any event described in
clause (vi) of Section 4.1(c) above, to prepare and file a supplement or
post-effective amendment to the applicable Registration Statement or Prospectus
or any document incorporated therein by reference, and any other required
documents, so that such Registration Statement and Prospectus will not
thereafter contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading, in light
of the circumstances under which they were made, and to cause such supplement or
post-effective amendment to become effective as soon as practicable;

(l) to take all other actions in connection therewith as are reasonably
necessary or desirable in order to expedite or facilitate the disposition of the
Registrable Securities included in such Registration Statement and, in the case
of an underwritten offering: (i) to enter into an underwriting agreement in
customary form with the managing underwriter(s) (such agreement to contain
standard and customary indemnities, representations, warranties and other
agreements of or from Lazard Ltd, as the case may be); (ii) to obtain opinions
of counsel to Lazard Ltd (which (if reasonably acceptable to the underwriter(s))
may be Lazard Ltd’s inside counsel) addressed to the underwriter(s), such
opinions to be in customary form; and (iii) to obtain “comfort” letters from the
Issuer’s or Lazard Ltd’s independent certified public accountants addressed to
the underwriter(s), such letters to be in customary form;

(m) to make available for inspection by any selling Holder of Registrable
Securities in connection with a Demand Request, any underwriter(s) participating
in any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by any such selling Holder or underwriter(s)
all financial and other records, pertinent corporate documents and properties of
Lazard Ltd and to cause Lazard Ltd’s officers, directors, employees, attorneys
and independent accountants to supply all information reasonably requested by
any such selling Holders, underwriter(s), attorneys, accountants or agents in
connection with such Registration Statement (Each selling Holder of Registrable
Securities agrees, on its own behalf and on behalf of all its underwriter(s),
accountants, attorneys and agents, that the information obtained by it as a
result of such inspections shall be kept confidential by it, used by it solely
for the purposes of the applicable registration, and, except as required by law,
not disclosed by it, in each case unless and until such information is made
generally available to the public other than by such selling Holder; and each
selling Holder of Registrable Securities further agrees, on its own behalf and
on behalf of all its underwriter(s), accountants, attorneys and agents, that it
will, upon learning that disclosure of such information is sought in a court of
competent jurisdiction, promptly give notice to Lazard Ltd and allow Lazard Ltd
at its expense, to undertake appropriate action to prevent disclosure of the
information deemed confidential);

(n) to consider in good faith any reasonable request of the selling Holders and
underwriters for the participation of management of Lazard Ltd in “road shows”
and similar sales events; and

(o) reasonably cooperate with the selling Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel,

 

-31-



--------------------------------------------------------------------------------

at the selling Holders’ expense, in connection with any filings required to be
made by the National Association of Securities Dealers.

Section 4.2 Holders’ Obligation to Furnish Information. Lazard Ltd may require
each Holder of Registrable Securities as to which any registration is being
effected to furnish to Lazard Ltd such information regarding the distribution of
such Registrable Securities as Lazard Ltd may from time to time reasonably
request in writing.

Section 4.3 Suspension of Sales Pending Amendment of Prospectus. Each Holder
shall, upon receipt of any notice from Lazard Ltd of the happening of any event
of the kind described in clauses (iii)-(vi) of Section 4.1(c) above, suspend the
disposition of any Registrable Securities covered by such Registration Statement
or Prospectus until such Holder’s receipt of the copies of a supplemented or
amended Prospectus or until it is advised in writing by Lazard Ltd that the use
of the applicable Prospectus may be resumed, and, if so directed by Lazard Ltd
such Holder will deliver to Lazard Ltd all copies, other than permanent file
copies, then in such Holder’s possession of any Prospectus covering such
Registrable Securities. If Lazard Ltd shall have given any such notice during a
period when a Demand Registration is in effect, the 60-day period described in
Section 2.1 shall be extended by the number of days of such suspension period.

Article V

Registration Expenses

Section 5.1 Registration Expenses. Except as otherwise expressly provided herein
to the contrary, all reasonable and documented expenses incident to Lazard Ltd’s
performance of or compliance with its obligations under this Agreement,
including without limitation all (i) registration and filing fees, (ii) fees and
expenses of compliance with securities or blue sky laws, (iii) printing
expenses, (iv) fees and disbursements of its counsel and its independent
certified public accountants (including the expenses of any special audit or
“comfort” letters required by or incident to such performance or compliance),
(v) securities acts liability insurance (if Lazard Ltd elects to obtain such
insurance) and (vi) the expenses and fees for listing securities to be
registered on each securities exchange on which Securities are then listed,
shall be borne by Intesa in the case of a Demand Registration, and Lazard Ltd
otherwise (all such expenses being herein referred to as “Registration
Expenses”); provided, however, that Registration Expenses shall not include any
underwriting discounts, commissions or fees attributable to the sale of the
Registrable Securities or the fees and expenses of counsel for the Holders of
Registrable Securities covered by each Registration Statement, which
underwriting discounts, commissions, fees and expenses of counsel shall in all
cases be borne solely by the Holders.

Article VI

Indemnification

Section 6.1 Indemnification by Lazard Ltd. In the event of any registration of
any securities of Lazard Ltd under the Securities Act pursuant to Article II or
Article III hereof, Lazard Ltd will, and hereby does, indemnify and hold
harmless each selling Holder of any Registrable Securities covered by such
Registration Statement, its directors, officers and agents and each other
Person, if any, who controls such selling Holder within the meaning of
Section 15 of the Securities Act (each such selling Holder and such other
Persons, collectively, “Holder

 

-32-



--------------------------------------------------------------------------------

Covered Persons”), against any and all out-of-pocket losses, claims, damages,
liabilities and expenses (including reasonable attorneys’ fees and expenses)
actually incurred by such Holder Covered Person under the Securities Act, common
law or otherwise (collectively, “Damages”), to the extent that such Damages (or
actions or proceedings in respect thereof) arise out of or result from (i) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such securities were registered under the
Securities Act or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary Prospectus, together with the documents
incorporated by reference therein (as amended or supplemented if Lazard Ltd
shall have filed with the SEC any amendment thereof or supplement thereto), if
used prior to the effective date of such Registration Statement, or contained in
the Prospectus, together with the documents incorporated by reference therein
(as amended or supplemented if Lazard Ltd shall have filed with the SEC any
amendment thereof or supplement thereto), or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; provided, however, that Lazard Ltd shall not be
liable to any Holder Covered Person in any such case to the extent that any such
Damage (or action or proceeding in respect thereof) arises out of or relates to
any untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement or amendment thereof or supplement thereto
or in any such preliminary, final or summary Prospectus in reliance upon and in
conformity with written information furnished to Lazard Ltd by or on behalf of
any such Holder Covered Person, specifically for use in the preparation thereof.

Section 6.2 Indemnification by the Selling Holders. In consideration of Lazard
Ltd’s including any Registrable Securities in any Registration Statement filed
in accordance with Article II or Article III hereof, Intesa and each other
Holder selling Registrable Securities under such Registration Statement shall be
deemed to have agreed to indemnify and hold harmless, jointly and severally (in
the same manner and to the same extent as set forth in Section 6.1 hereof)
Lazard Ltd, its directors, officers, managing directors and agents and each
Person controlling Lazard Ltd within the meaning of Section 15 of the Securities
Act (each, a “Lazard Covered Person”) against any and all Damages, to the extent
that such Damages (or actions or proceedings in respect thereof) arise out of or
are related to any statement or alleged statement in or omission or alleged
omission from such Registration Statement, any preliminary, final or summary
Prospectus contained therein, or any amendment or supplement, if such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with written information furnished to Lazard Ltd or its
representatives by or on behalf of Intesa or any selling Holder specifically for
use in the preparation of such Registration Statement, preliminary, final or
summary Prospectus or amendment or supplement. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
Lazard Ltd or any of its directors, officers or controlling Persons. Lazard Ltd
may require as a condition to its including Registrable Securities in any
Registration Statement filed hereunder that Intesa and each such selling Holder
acknowledge its agreement to be bound by the provisions of this Agreement
(including Article VI) applicable to it.

 

-33-



--------------------------------------------------------------------------------

Section 6.3 Notices of Claims. Promptly after receipt by a Holder Covered Person
or a Lazard Covered Person (each, an “Indemnified Party”) of written notice of
the commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Article VI, such Indemnified Party
will, if a claim in respect thereof is to be made against, respectively, Lazard,
on the one hand, or Intesa or any selling Holder, on the other hand (such Person
or Persons, the “Indemnifying Party”), give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its or their obligations under this Article VI, except to
the extent that the Indemnifying Party is actually materially prejudiced by such
failure to give notice, and in no event shall such failure relieve the
Indemnifying Party from any other liability which it may have to such
Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party under this
Article VI for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
cost of investigation; provided, further, that if, in the Indemnified Party’s
reasonable judgment, a conflict of interest between the Indemnified Party and
the Indemnifying Party exists in respect of such claim, then such Indemnified
Party shall have the right to participate in the defense of such claim and to
employ one firm of attorneys at the Indemnifying Party’s expense to represent
such Indemnified Party. No Indemnified Party will consent to entry of any
judgment or enter into any settlement without the Indemnifying Party’s written
consent to such judgment or settlement, which shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
in respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such claim or proceeding.

Section 6.4 Contribution. If the indemnification provided for in this Article VI
is unavailable or insufficient to hold harmless an Indemnified Party under this
Article VI, then each Indemnifying Party shall have a joint and several
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of the Damages referred to in this Article VI in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other hand in connection with the
offering which resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or an omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or omission. Lazard Ltd and the
Holders (in consideration of Lazard Ltd’s including any Registrable Securities
in any Registration Statement filed in accordance with Article II or Article III
hereof) shall be deemed to have agreed, that it would not be just and equitable
if contributions pursuant to this Section 6.4 were to be determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable

 

-34-



--------------------------------------------------------------------------------

considerations referred to in the first sentence of this Section 6.4. The amount
paid by an Indemnified Party as a result of the Damages referred to in the first
sentence of this Section 6.4 shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim (which shall be limited as
provided in Section 6.3 if the Indemnifying Party has assumed the defense of any
such action accordance with the provisions thereof) which is the subject of this
Section 6.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Promptly after receipt by an Indemnified Party under this
Section 6.4 of notice of the commencement of any action against such party in
respect of which a claim for contribution has been made against an Indemnifying
Party under this Section 6.4, such Indemnified Party shall notify the
Indemnifying Party in writing of the commencement thereof if the notice
specified in Section 6.3 has not been given with respect to such action;
provided, however, that the omission so to notify the Indemnifying Party shall
not relieve the Indemnifying Party from any liability which it may have to any
Indemnified Party otherwise under this Section 6.4, except to the extent that
the Indemnifying Party is actually materially prejudiced by such failure to give
notice, and in no event shall such failure relieve the Indemnifying Party from
any other liability which it may have to such Indemnified Party.

Article VII

Rule 144

Section 7.1 Rule 144. Lazard Ltd shall file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder, so long as it is subject to such reporting requirements,
all to the extent required from time to time to enable the Holders to sell
Registrable Securities without registration under the Securities Act within the
limits of the exemptions provided by Rule 144 of the Securities Act (“Rule
144”).

Article VIII

Underwritten Registrations

Section 8.1 Selection of Underwriter(s). In each registration under Article II
or Article III of this Agreement, the underwriter or underwriters and managing
underwriter or managing underwriters that will administer the offering shall be
selected by Lazard Ltd, as the case may be, provided, however, that, in the case
of a registration under Article II of this Agreement, such underwriter(s) and
managing underwriter(s) shall be subject to the approval of the Holders of a
majority in aggregate amount of Registrable Securities included in such
offering, which approval shall not be unreasonably withheld or delayed.

Section 8.2 Agreements of Selling Holders. No Holder shall sell any of its
Registrable Securities in any underwritten offering pursuant to a registration
hereunder unless such Holder (i) agrees to sell such Registrable Securities on a
basis provided in any underwriting agreement in customary form, including the
making of customary representations, warranties and indemnities and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting agreements or as reasonably requested by Lazard Ltd (whether or not
such offering is underwritten).

 

-35-



--------------------------------------------------------------------------------

Article IX

Holdback Agreements

Section 9.1 Restrictions on Public Sales by Holders. To the extent not
inconsistent with applicable law, each Holder that is timely notified in writing
by the managing underwriter(s) or underwriter(s) shall not effect any public
sale or distribution (including a sale pursuant to Rule 144) of any securities
of the same class or issue being registered in an underwritten offering (other
than pursuant to an employee stock option, stock purchase, stock bonus or
similar plan, pursuant to a merger, an exchange offer or a transaction of the
type specified in Rule 145(a) under the Securities Act) or any securities of
Lazard Ltd convertible into or exchangeable or exercisable for securities of the
same class or issue, during the 7-day period prior to the effective date of the
applicable Registration Statement, if such date is known, or during the period
beginning on such effective date and ending either (i) 180 days after such
effective date or (ii) any such earlier date as may be requested by the managing
underwriter(s) or underwriter(s) of such registration, except as part of such
registration.

Article X

Representations and Warranties

Section 10.1 Representations and Warranties of the Parties. Lazard Ltd hereby
represents and warrants to Intesa, and Intesa hereby represents and warrants to
Lazard Ltd, as follows:

(a) The execution, delivery and performance by the representing party of this
Agreement and the consummation by the representing party of the transactions
contemplated by this Agreement are within its corporate powers and have been
duly authorized by all necessary corporate action on its part. This Agreement
constitutes a legal, valid and binding agreement of the representing party
enforceable against it in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
and to general equity principles (it being understood that such exception shall
not in itself be construed to mean that the Agreement is not enforceable in
accordance with its terms).

(b) The execution, delivery or performance of this Agreement by the representing
party and the consummation by it of the transactions contemplated hereby do not
and will not contravene or conflict with the representing party’s certificate of
incorporation, bylaws or similar governing documents or conflict with, result in
a breach or constitute a default under any statute, loan agreement, mortgage,
indenture, deed or other agreement to which it is a party or to which any of its
properties is subject, except in each case as would not reasonably be expected
to have a material adverse effect on such representing party.

Article XI

Effectiveness and Termination

Section 11.1 Effectiveness. This Agreement shall take effect on the date hereof
and shall remain in effect until it is terminated pursuant to Section 11.2
hereof.

 

-36-



--------------------------------------------------------------------------------

Section 11.2 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate upon the earliest to occur of
the following:

(a) June 30, 2011 (provided that in the event that the Holders shall not have
exercised all of their Demand Registrations prior to such date, this Agreement
shall survive until December 31, 2011; provided, further, that, in the event
that on December 31, 2011 there shall be any pending but uncompleted Demand
Registration or Piggyback Registration in which any Holder shall seek to
register any Registrable Securities in accordance with this Agreement and any
suspension period shall have been notified to the Holders with respect to such
Demand Registration or Piggyback Registration pursuant to Section 4.3 above, the
provisions of this Agreement shall survive the termination of this Agreement on
December 31, 2011 solely with respect to such Demand Registration or Piggyback
Registration for a period after December 31, 2011 equal to the total number of
days which such Demand Registration or Piggyback Registration was suspended
pursuant to Section 4.3), or

(b) mutual written agreement of the parties hereto at any time to terminate this
Agreement.

Article XII

Miscellaneous

Section 12.1 Interpretation. Article, Section and clause references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time. The word “including” shall mean “including
but not limited to.” Definitions in this Agreement apply equally to both the
singular and plural forms of the defined terms. References to the masculine
gender include the feminine gender. The section and article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement. The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular article, section, paragraph,
clause or subdivision.

Section 12.2 Amendments and Waivers. This Agreement may be amended, and waivers
or consents to departures from the provisions hereof may be given, only by a
written instrument duly executed, in the case of an amendment, by all of the
parties hereto, or in the case of a waiver or consent, by the party against whom
the waiver or consent, as the case may be, is to be effective.

Section 12.3 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Lazard Ltd and the Holders and their respective
successors, assigns and transferees; provided that this Agreement or any rights
or obligations hereunder may not be assigned or transferred without the written
consent of the other party hereto.

Section 12.4 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto that form a part hereof contain the entire
understanding of Lazard

 

-37-



--------------------------------------------------------------------------------

Ltd and Intesa with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all prior agreements and understandings
between Lazard Ltd and the Holders with respect to its subject matter.

Section 12.5 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

If to Lazard Ltd, to:

Lazard Ltd

Clarendon House

2 Church Street

Hamilton HM 11

Bermuda

Fax: (441) 292 4720

Attn: Secretary

In each case, with a copy to:

Gianni, Origoni, Grippo & Partners Studio Legale

Via Delle Quattro Fontane, 20

00184 Roma

ITALY

Fax: 011 39 06 4871101

Attn: Francesco Gianni, Esq. and Raimondo Premonte, Esq.

and

Wachtell Lipton Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Fax: (212) 403-2000

Attn: Adam Chinn, Esq. and Benjamin D. Fackler, Esq.

 

-38-



--------------------------------------------------------------------------------

If to Intesa or any other Holder, to:

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Fax: 011 39 02 8796 2072

Attn: Direzione Partecipazioni

and

Banca Intesa S.p.A.

Via Monte di Pietà n. 8

20121 Milano

ITALY

Fax: 011 39 02 8796 2079

Attn: Direzione Affari Legali

with a copy (which shall not constitute notice) to:

Pedersoli e Associati

Via Monte di Pietà, 15

20121 Milano

ITALY

Fax: 011 39 02 303051 Attn: Allessandro Pedersoli, Esq.

and

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

UNITED STATES OF AMERICA

Fax: (212) 558-3588

Attn: George J. Sampas, Esq.

Section 12.6 Survival. The representations and warranties made herein shall
survive through the term of this Agreement.

Section 12.7 Descriptive Headings. The headings in this Agreement are for
convenience of reference only and shall not limit, expand or otherwise affect
the meaning of the terms contained herein.

Section 12.8 Severability. In the event that any one or more of the provisions
hereof is held invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision, in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
it being intended that all rights, powers and privileges of Lazard Ltd and
Intesa shall be enforceable to the fullest extent permitted by law.

Section 12.9 Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.

 

-39-



--------------------------------------------------------------------------------

Section 12.10 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns, and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

Section 12.11 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of Lazard
Ltd and Intesa agrees that all actions or proceedings arising out of or in
connection with this Agreement, or for recognition and enforcement of any
judgment arising out of or in connection with this Agreement, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of Lazard Ltd and Intesa hereby irrevocably submits with regard to any
such action or proceeding for itself and with respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of Lazard Ltd and Intesa hereby expressly waives any right it may have to
assert, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any such action or proceeding: (a) any claim that it is not
subject to personal jurisdiction in the aforesaid courts for any reason;
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts; and (c) that (i) any
of the aforesaid courts is an inconvenient or inappropriate forum for such
action or proceeding, (ii) venue is not proper in any of the aforesaid courts,
and (iii) this Agreement, or the subject matter hereof, may not be enforced in
or by any of the aforesaid courts.

Section 12.12 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto.

[Rest of Page Intentionally Blank; Signature Page Follows]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

LAZARD LTD

By:       

Name:

 

Title:

BANCA INTESA S.P.A.

By:       

Name:

 

Title:

 

-41-